DETAILED ACTION
This office action is in response to the amendment filed on 04/06/2022. Claims 1, 4, 6-9, 12, and 14-16 are currently amended, claims 5, 13, and 17 have been cancelled and claims 18-21 are new. Claims 1-4, 6-12, 14-16, and 18-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to tile groups that wrap around picture boundaries to support increased compression in video coding.
Prior art:
Li (US 2017/0064330) 
Nishi (US 2021/0250598)

	The closest prior art Li, paragraph 29 discloses a processor; in addition paragraphs 47-48 discloses the encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles… encoder (340) can partition a frame into multiple tiles of the same size or different sizes.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining a number of tiles in a second tile group partitioned from a second picture by: setting a delta tile index as a difference between a last tile index of the second tile group and a first tile index of the second tile group; determining a number of tile rows in the second tile group by dividing the delta tile index by a number of tile columns in the second picture plus one; and determining a number of tile columns in the second tile group as the delta tile index modulo the number of tile columns in the second picture plus one”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-4, 6-12, 14-16, and 18-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481